Citation Nr: 0515260	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  95-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1969 and from June 1973 to July 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In July 2000, the Board remanded the 
case to the RO for additional development.  Thereafter, the 
case was transferred to the RO in San Diego, California.  The 
Board remanded the case again in December 2003 to schedule 
the veteran for a hearing.  A Travel Board hearing was held 
in February 2005 before the undersigned Veterans Law Judge. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
PTSD.  He also claims that he is entitled to a TDIU because 
he is unable to secure or maintain gainful employment because 
of his PTSD.  Unfortunately, the Board finds that additional 
development is needed before the Board can adjudicate the 
issues on appeal.  

The Board finds that the veteran should be afforded an 
additional psychiatric examination to accurately evaluate the 
level of disability due to PTSD as opposed to other 
nonservice-connected disorders.  

Several medical opinions of record indicate that the 
veteran's psychiatric impairment is primarily due to 
nonservice-connected disorders.  For example, a February 1994 
VA examination report made no mention of PTSD.  Instead, the 
Axis I diagnoses were dysthymia, mild; and alcohol 
dependence, allegedly in full remission; with an Axis II 
diagnosis of mixed personality disorder with obsessive 
compulsive and narcissistic traits.  A psychological 
evaluation report by T.V., Ph.D., also made no reference to 
PTSD.  Dr. T.V. concluded with diagnoses of (1) major 
depression, recurrent, moderate; (2) alcohol dependence, in 
remission; and (3) narcissistic personality disorder.  In 
addition, the veteran was afforded a VA psychiatric 
examination in June 1997, at which time the examiner provided 
an Axis I diagnosis of dysthymia with history of major 
depression, and an Axis II diagnosis of narcissistic 
personality disorder, severe.  The examiner explained that no 
evidence of PTSD was present except for nightmares and 
flashbacks, and that all other symptoms were better explained 
by dysthymia and Axis II pathology.  The examiner concluded 
that the veteran's degree of psychiatric impairment was 
serious to severe and was secondary to his narcissistic 
personality disorder.  

In addition to the above opinions, several medical opinions 
are also of record which attribute the veteran's psychiatric 
symptomatology to his service-connected PTSD.  In an August 
1994 letter, J.F., M.D., stated that he had been treating the 
veteran for the past two and a half years for PTSD, with 
symptomatology including flashbacks, nightmares, an increased 
startle response, and episodes of rage.  A VA examiner in 
July 1999 also diagnosed the veteran with PTSD, with no 
mention of any other Axis I or Axis II diagnosis.  The 
veteran also submitted additional private medical records 
showing recent treatment for PTSD. 

The Board notes that the Board remanded the case in July 2000 
with instructions that the RO schedule the veteran for a 
comprehensive psychiatric examination by a panel of two 
psychiatrists, if possible, to determine the symptomatology 
due to his PTSD and to determine the degree of interference 
this disability has on his ability to secure and maintain 
employment.  The veteran appeared at a VA examination in 
August 2000 but refused to participate because only one 
psychologist was present to administer the examination and 
because it was the same psychologist who had diagnosed him 
with a narcissistic personality disorder in 1993.  The RO 
therefore agreed to schedule the veteran for another 
examination.  

During a telephone conversation with the RO in December 2002, 
the veteran set forth a list of demands concerning his 
examination.  For example, the veteran demanded that each 
examiner be American born and trained, that he would not 
participate in any examination in which an examiner's last 
name indicated that he or she was of foreign descent, that he 
be evaluated by a panel of three psychiatrists, that none of 
the examiners be Muslin, and that his representative be 
allowed to attend.  After the RO notified the veteran that he 
could be scheduled for an examination by a panel consisting 
of one psychiatrist and one psychologist, the veteran said he 
refused to participate in any such examination.  

At his February 2005 hearing, however, the veteran testified 
that he was now willing to participate in a VA examination.  
Therefore, the veteran should again be scheduled for an 
appropriate VA examination to determine the nature and 
severity of his service-connected PTSD.  The veteran is 
hereby notified that his failure to appear and fully 
participate in the examination will result in his claims 
being adjudicated on the evidence of record, which may result 
in an adverse determination of his claims.  See 38 C.F.R. 
§ 3.655 (when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record).  
The veteran is also notified that he has no right to dictate 
terms for the examination, or who should conduct the 
examination.  

The Board notes that the claim of entitlement to a TDIU is 
inextricably intertwined with the claim concerning the 
propriety of the initial rating for PTSD.  Since the veteran 
does not presently meet the percentage requirements for a 
total disability rating, any potential increased rating for 
his PTSD may bear significantly on his TDIU claim.  See 
Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  Therefore, the veteran's TDIU 
claim must be referred back to the RO for adjudication after 
the requirements of this remand have been met.

The Board also notes that additional evidence has been 
submitted which has not been considered by the RO.  Since no 
waiver of RO consideration was submitted, this case must also 
be remanded in order that the newly submitted evidence be 
considered by the RO.  See 38 C.F.R. §§ 19.9, 19.31, 
20.1304(c) (2004). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination by a panel of two 
psychiatrists, if possible, to evaluate 
the manifestations of his PTSD as opposed 
to other nonservice-connected disorders.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner(s) in 
connection with the examination.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

If two examiners can be scheduled to 
evaluate the veteran, it is requested 
that the examiners discuss the prior 
medical evidence dated since 1993 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings such as GAF scores.  If 
only one examiner can be scheduled, a 
similar review is requested.  

It is requested that the VA examiner(s) 
discuss the prior medical evidence dated 
since 1993 regarding the veteran's 
service-connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores.  After review of the 
claims file, including these records, the 
examiner(s) should discuss the veteran's 
case and thereafter render a medical 
opinion as to which of the veteran's 
symptomatology and/or social and 
occupational impairment is attributable 
to the service-connected PTSD as opposed 
to any nonservice-connected condition(s).  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner(s) should so indicate.  

On the basis of both current examination 
findings and a thorough review of all 
records in the claims files, the 
examiner(s) should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected PTSD and the effect of 
the PTSD on his ability to work.  The 
examiner(s) must express an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected PTSD, as distinguished from his 
nonservice-connected disorders without 
regard to the age of the veteran.  The 
examiner(s) should report findings due to 
PTSD in terms consistent with both the 
previous and new rating criteria.  The 
examination report must include the 
rationale for all opinions expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  The RO should readjudicate the issues 
on appeal.  In doing so, the RO should 
consider all evidence submitted by the 
veteran and his representative that it 
has not previously considered.  If either 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case which 
addresses this evidence.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




